[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             January 11, 2008
                             No. 07-12203                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 07-00066-CV-3-LAC-MD

VICTOR RENE ANGULO,


                                                           Plaintiff-Appellant,

                                  versus

SCOTT FISHER,
Warden,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (January 11, 2008)


Before ANDERSON, BLACK and HULL, Circuit Judges.

PER CURIAM:
       Victor Rene Angulo, a pro se federal prisoner, filed this court access action

against the warden at Federal Prison Camp (FPC) Pensacola alleging he was

denied meaningful access to the courts because FPC Pensacola failed to provide

him with either legal research materials in Spanish or an alternative method to

research potential claims. Specifically, Angulo maintained FPC Pensacola’s lack

of legal aid or research materials for non-English speaking inmates prevented him

from discovering his trial counsel was ineffective when trial counsel did not raise

as a defense the fact that Angulo legally possessed controlled substances in the

normal course of his import-export business.1 Angulo alleged he was forced to

rely on “jailhouse lawyers” to file a 28 U.S.C. § 2255 motion, and he did not assert

his ineffective assistance claim. He only discovered his ineffective assistance

claim after another inmate, who was not at FPC Pensacola when he filed his § 2255

motion, informed him about the claim. The district court dismissed the complaint

sua sponte, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim

because it did not identify an actual injury, as required by Lewis v. Casey, 116 S.

Ct. 2174 (1996).

       We review de novo a § 1915(e)(2)(B)(ii) sua sponte dismissal for failure to

state a claim, viewing the complaint’s allegations as true. Hughes v. Lott, 350 F.3d

       1
         Angulo was convicted by a jury of two counts: (1) conspiracy to import cocaine; and
(2) importation of cocaine into the United States. 21 U.S.C. §§ 963, 952(a).

                                             2
1157, 1159-60 (11th Cir. 2003). An inmate asserting an access claim “must

identify within his complaint, a ‘nonfrivolous,’ ‘arguable’ underlying claim,” as

“an access claim is to provide vindication for a separate and distinct right to seek

judicial relief.” Barbour v. Haley, 471 F.3d 1222, 1226 (11th Cir. 2006), cert.

denied, 127 S. Ct. 2996 (2007). A plaintiff can establish actual injury by

demonstrating his “efforts to pursue a nonfrivolous claim were frustrated or

impeded by a deficiency in the prison library or in the legal assistance program.”

Id. at 1225.

      We need not decide whether FPC Pensacola’s lack of legal aid or research

materials for non-English speaking inmates prevented Angulo from discovering his

ineffective assistance of counsel claim because his claim is frivolous. Angulo

claimed his trial counsel was ineffective because he did not present the defense that

Angulo was allowed to legally import a controlled substance since it was done in

the normal course of his import-export business. See 21 U.S.C. § 957(b)(1)(B).

However, 21 U.S.C. § 957(b)(1)(b) lists an exemption to those who are required to

register to import a controlled substance under 21 U.S.C. § 957(a). The exemption

does not apply to Angulo’s statutes of conviction, 21 U.S.C. §§ 952(a) and 963.

Thus, Angulo’s claim is frivolous and we affirm the district court’s dismissal.

      AFFIRMED.



                                           3